Citation Nr: 0522056	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  97-32 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.  The Board remanded the claim in 
August 2004 for further development.  The RO undertook such 
development and issued supplemental statements of the case in 
February and July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran contends that he has a current left knee 
disability due to a twisting injury in service.  In March 
2004, the veteran appeared before the undersigned Veterans 
Law Judge to present testimony at a Travel Board hearing 
sitting at New York, New York.   He testified that he 
received treatment from the VA healthcare facility in 
Brooklyn, New York, beginning in the late 1960's and 
continuing to the present day.  He also testified that he 
reported the in-service injury to his leg to VA doctors in 
those early years, and that they made reference to a twisting 
injury as the cause of his then-current pain, thus intimating 
a possible nexus between the veteran's service and his 
current disability.  The only VA outpatient clinical records 
in the claims folder date from May to June 1996.  

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has 
a duty to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002), 38 C.F.R. § 3.159(c) (2004).  With 
regard to records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2) 
(2004).  Furthermore, VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  Bell v. Derwinski, 
2 Vet. App. 611, 612 (1992).  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  Request all VA treatment records from the 
Brooklyn campus of the VA New York Harbor 
Healthcare System, from January 1965 to 
January 1996.

2.  Thereafter, if such records are obtained, 
the RO should readjudicate the issue on 
appeal.  Attention is invited to the earliest 
documentation of treatment for the veteran's 
left leg disorder.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

